Title: Craven Peyton to Thomas Jefferson, [20 August 1809]
From: Peyton, Craven
To: Jefferson, Thomas


          Dear Sir.  August 20 1809 
          the Deeds not given you the othar day are in the office at Charlotesville except Mr Hendersons that being in the care of Mr. Hay at Richmd the parts baught of R. Anderson as attorney for Seabrook is not deeded ewing to the circumstance of my objecting to pay for  Hills right untill he was of age the othar parts Anderson will give deeds for at Any instant this I before named to you, I am in hopes to have every thing by Tuesday.
          with great esteem  
        